Citation Nr: 1214019	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  11-19 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from October 1953 to October 1956, including service in Korea during the Korean War from April 1954 to March 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in New York, New York.  A transcript of the hearing is in the claims file.  

The issue of service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Appeals Management Center (AMC), in Washington, D.C.

FINDING OF FACT

The Veteran does not have a diagnosis of PTSD that conforms to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV), of the American Psychiatric Association in accordance with 38 C.F.R. § 4.125(a).


CONCLUSION OF LAW

PTSD was not incurred during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided VCAA notice by way of a letter dated in October 2009.  The Veteran was notified of the type of evidence needed to substantiate the claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The letter included notice of how VA determines disability ratings and effective dates.  The Veteran was also provided a PTSD questionnaire asking for information or evidence about any in-service stressor.

In addition, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case the RO has obtained service treatment records and service personnel records, and they are in the claims file.  Private treatment records have also been obtained, and are in the claims file.  In addition, the Veteran was accorded a VA Compensation and Pension (C&P) psychiatric examination in August 2010, and he testified before the undersigned Veterans Law Judge regarding his claim for service connection in 2011.

The Board has reviewed the psychiatric examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and complaints; and conducted a thorough mental evaluation.  The examiner also provided a detailed rationale for the diagnosis he made and the opinions he proffered.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The Board accordingly finds this evidence to be sufficient for a decision in this matter.  

As the Veteran has not identified any additional evidence pertinent to the claims, and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required to comply with the duty to assist.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Facts

The Veteran served on active duty in the U.S. Marine Corps, including service in Korea during the Korean War from April 1954 to March 1955.  In 1956 he separated from active duty service.

Service treatment records contain no record of any complaints, diagnosis, or treatment or a psychiatric disorder.

Private treatment records dated in 2006 relate a diagnosis of, and show treatment for, depression "since childhood."

VA treatment records dating from August 2008 to December 2011 show a diagnosis of PTSD.

On VA examination in August 2010, the Veteran averred that he arrived in Korea after the signing of the armistice and "was never actively involved in combat."  He identified his stressor as having shot and killed a Korean "infiltrator" while at a manned outpost outside of his base in Korea.  During the examination he complained of insomnia, irritability, and longstanding depression.  Mental examination found the Veteran to be alert and oriented in all spheres.  Hygiene was unremarkable, and speech and thought processes were unimpaired.  Thinking was linear and logical without signs of formal thought disorder, and the Veteran denied any panic attacks, delusions or hallucinations, or suicidal or homicidal ideation.  Axis I diagnosis was major depressive disorder, recurrent, in substantial remission.  According to the examiner, the Veteran does not have criterion C symptoms associated with his military service, and his anhedonia, restriction of affect, and lack of interest in social activities are at least as likely as not due to depression and not to PTSD based on the Veteran's history and presentation.  

During his December 2011 Board hearing the Veteran reiterated that he had killed a person in Korea.  He testified that he reported the incident to the company commander, who in turn crumpled the report and tossed it in a trash bin.  He added that he was currently receiving treatment for his psychiatric symptoms from a VA physician.

Principles of Service Connection

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease in the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, if said evidence is consistent with the circumstances, conditions, or hardships of the Veteran's service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  

If the evidence establishes that a veteran engaged in combat with the enemy or the stressor is related to fear of hostile military or terrorist activity and the claimed stressor is related to thereto, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  Otherwise, the record must contain credible supporting evidence that the alleged in-service stressor actually occurred, and the veteran's statements alone are not sufficient to establish the occurrence of the claimed in-service stressors.  Id.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Analysis

Preliminarily, the Board notes that it has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail all the evidence submitted by the Veteran or in his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the entire record but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

38 C.F.R. § 3.303(a) - Affirmatively Showing Inception in-service

The record contains no evidence of any complaints, diagnosis, or treatment for PTSD during service.  The preponderance of the evidence is accordingly against the claim of service connection on a direct basis.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence, and determine where to give credit and where to withhold the same).

As the preponderance of the evidence is against the claim under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service), service connection on a direct basis for PTSD is not established and the benefit-of-the-doubt standard of proof does not apply.  38 C.F.R. § 3.303(a); 38 U.S.C.A. § 5107(b).

38 C.F.R. § 3.303(b) - Chronicity and Continuity of Symptomatology
38 C.F.R. § 3.303(d) - initial diagnosis after service

As for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), service records confirm that the Veteran, a former Marine, served in Korea during the Korean War (see 38 C.F.R. § 3. 2(e)); however, the Veteran says that he had no combat service, and the record contains no evidence to the contrary, so the provisions of 38 U.S.C.A. § 1154(b) are inapplicable in this case.  Nor does the Veteran allege a fear of hostile military or terrorist activity during service.  See 38 C.F.R. § 3.304(f)(3) (enacted during the appeal period).  Instead, the Veteran identifies his lone in-service stressor as his remorse over his killing of a Korean nationale, but there is no evidence that the individual was an enemy combatant.  The provisions of 38 C.F.R. § 3.304(2) through (5) are consequently inapplicable in this case.  

The Veteran is, however, competent to describe his in-service experiences and, given the nature of his military service (Marine Corps) and his deployment to Korea during the Korean War (38 C.F.R. § 3.2(e)), the Board finds his story of having killed a Korean nationale in a military outpost, albeit after the cessation of combat, to be consistent with the places, types and circumstances of his service, and thus credible.  See 38 C.F.R. § 3.303 (providing that each disabling condition for which a veteran seeks service connection must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence).  The issue thus is whether the evidence establishes a diagnosis of PTSD.

Under certain circumstances, a layperson is competent to identify a simple medical condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  However, where there is a question of a diagnosis not capable of lay observation, and the claimed disability is not a simple medical condition, competent medical evidence is required to substantiate the claim.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

In a claim of service connection for PTSD, there is a specific legal requirement that the diagnosis of PTSD requires medical evidence diagnosing the condition in accordance 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM-IV.  38 C.F.R. § 3.304(f).

In other words, PTSD is not a simple medical condition that the Veteran as a lay person can perceive based on mere personal observation, that is, by visual observation or by any other of the senses.

For these reasons, the Veteran as a lay person is not competent to declare that he has PTSD or to offer an opinion that PTSD is related to the incident in service as the Veteran has described as PTSD is not a simple medical condition.

And it has not been established that the Veteran is otherwise qualified through specialized education, training, or experience to state that he has PTSD or to offer an opinion on a condition that is medical in nature.  Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that the Veteran has PTSD related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d).

Although the Veteran as a lay person is not competent declare that he has PTSD or to offer an opinion that PTSD is related to service, the Veteran is competent to relate a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.

The competent medical evidence (that is, a medical diagnosis, statement, or opinion by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion, such as any health-care professional, 38 C.F.R. § 3.159(c)), shows a change by VA providers in the diagnosis of the Veteran's symptoms from anxiety disorder to PTSD in 2008 (until 2011), but none of the providers related the diagnosis to any incident in service.  And the Board cannot conclude that a VA health-care professional applied valid medical analysis to the significant facts of the case.  In fact, recent VA psychiatric treatment records no longer reflect a diagnosis of PTSD, but instead show treatment for "anxiety disorder."  See, e.g., VA psychiatric therapy records dated in January 2012.  The diagnosis of PTSD as a health problem therefore has no probative value, since there is no indication that the diagnosis was made in conformance with the DSM-IV in accordance with 38 C.F.R. § 4.125(a).  Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008).  

As treatment records do not show a diagnosis of PTSD related to service, the evidence is not weighted in favor of the claim under either continuity of symptomatology under 38 C.F.R. § 3.303(b) or initial diagnosis after service under 38 C.F.R. § 3.303(d), considering the Veteran's lay statements in the context of relating a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional. 

The remaining medical evidence of record consists of the report of a VA examination in August 2010.  According to the examiner, even assuming the veracity of the Veteran's alleged in-service stressor, based on an absence of criteria C symptoms associated with his military service, the Veteran's symptoms do not meet the DSM-IV criteria for a diagnosis of PTSD.  This evidence opposes, rather than supports, the claim.  

The Board finds the opinion of the VA psychologist persuasive and weighs against the claim as the VA psychologist considered the significant facts of the case, including the alleged in-service event, and provided analysis to support the conclusion that the Veteran did not have PTSD that met the criteria for the diagnosis in accordance with DSM-IV.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

As there is no favorable evidence of a diagnosis of PTSD that conforms to the DSM-IV criteria for the diagnosis of PTSD, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.





REMAND

From the start of the Veteran's treatment with VA in 2002, he reported a history of private psychiatric treatment for depression.  With his claim, he submitted a release for Dr. Louis Teitelbaum, but records from that physician included an intake form showing treatment beginning in 2006.  It is clear from the VA records, however, that prior to 2006, the Veteran was receiving private psychiatric treatment.  Since continuity of symptomatology, or lack thereof, is critical in this case, VA should try to obtain the additional private treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to complete release forms authorizing VA to request his psychiatric treatment records from all providers who treated him prior to Dr. Teitelbaum.  If the forms are returned, make all efforts to obtain the identified records, and be sure to notify the Veteran if any records are unavailable.  

2.  After the above development is completed, the RO should consider whether any records obtained pursuant to this remand suggest further development is warranted, such as obtaining a medical opinion.  Then, readjudicate the claim.  If the benefit remains denied, furnished the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHELLE L. KANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


